Ingraham, P. J. (dissenting):
The application of the plaintiff to equity for relief is based upon the allegation that the plaintiff issued fifteen promissory notes to the defendant Garifalos which were obtained by Garifalos by fraud; that Garifalos had transferred one or more of the said notes to each of the individual defendants, *678who were not bona fide holders of the said notes for value: These notes were all issued in the month of March, 1914, and were payable four or five months after date, and the action does not seem to have been commenced until October, 1914, after all the notes had become due. There .was, therefore, no necessity for equitable relief to prevent the holders from negotiating the notes to bona fide holders for value.
There is no dispute but what the facts alleged in the complaint if true would be a complete defense to an action to recover upon either of the notes if the notes had not been negotiated to bona fide holders for value before maturity, and, if they had been so negotiated, a holder would be entitled to recover notwithstanding the fraud by which Garifalos had obtained the notes. Thus, there had vested in the several transferees of the notes a legal cause of action against the maker of the notes, to which the holders had a right to a trial by jury, and equity has never taken cognizance of such an action unless there was a danger by a transfer of the note which would create a cause of action on it or some fact existing which would prevent the maker of the instrument from maintaining the defense when the instrument was sued on. There is no allegation here, nor was there any proof, that there was any danger of the plaintiff’s losing any of the evidence which would sustain a defense, and actions had been commenced on some of the notes against the plaintiff in which the facts here alleged were available as a defense.
There is no justification for .an appeal to equity on the ground that the action is necessary to avoid a multiplicity of actions. That rule only applies where there is a multiplicity of actions between the parties. As was said in O’Brien v. Fitzgerald (6 App. Div. 509; affd., on opinion below, 150 N. Y. 572): “ The allegation that a multiplicity of suits will be required in case the plaintiffs have to sue each defendant, joining with him only those who aided him in the wrongful acts which would make them liable, hardly brings the case within one of the class where the court will intervene to prevent a multiplicity of actions against one individual. Here the multiplicity of actions is against a multitude of people, rather than against one person which equity in some cases will enjoin. A man *679having 100 promissory notes made by different individuals might as well ask to sue all of them in one action, because if he had to bring the 100 actions against the 100 individuals he would be required to bring and maintain a multiplicity of suits.”
My brother McLaughlin, in sustaining this judgment, says: “ The existence of a defense, the risk of losing evidence, or the apprehension of a multiplicity of suits, may not, any one of them separately, be a sufficient ground for restraining suits at law upon, or decreeing the cancellation of written instruments, especially where proof of extrinsic facts is not necessary to establish the defense, yet when all these elements are combined and extrinsic proof is necessary to establish the defense, a proper case for equitable relief is established.’' It seems to be thus conceded that no one of these facts alone would justify the interposition of a court of equity, and how a combination of bad causes of action can make a good cause of action I do not understand. As aforestated, there is no proof of any danger of losing any evidence. The facts upon which this action is based are a complete defense to the notes if properly pleaded in an action brought to enforce them, and, therefore, I think the judgment should be reversed and the complaint dismissed.
Dowling, J., concurred.
Judgment affirmed, with costs.